Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 55 are pending. 
Response to the arguments:-
Claim Rejections - 35 USC § 103
Claims 1-12 and 55 were rejected Over Lemieux, khan, Yang, Yan, Keum, Jafari-Khouzani and Neuhaus.
Applicants are basically arguing the Molenaar reference. They are confusing the issue. Molenaar reference does teach using radiation therapy for IDH1 induced Glioma. Page 4800 and 4801 The suggestion is not to use it concomitantly. See last para in the article. Applicants claim 1 or 3 does not say concomitantly.
The reference still does teach using it with the radiation to treat Glioma. Also the reference uses another compound AGI-5198, which is not applicants compound. The warning is not for simultaneously using the IDH1 inhibitor. Besides it is a suggestion and a study and therefore motivate a person of skill in the art to try and see if it does apply, especially since there are several article before Molenaar which do suggest using it together with the radiation. Besides the reasoning is for IDH wildtype.
For arguments sake the same year, Barani et al. (reference submitted in the IDS filed 3/8/2021),also discloses the treatment of glioma along with radiation . The strength of the radiation is also within the same range as used by the applicant’s claims. 
Molenaar 2018 reference has a table and clearly  teaches  the wild type provide protection but not IDH1R132 , see line 2 page 1951 Table I. So at a later date Molenaar has clarified which IDH1 mutant is not sensitized.
Also see in 1999 Temodar (IDS 5/29/2019) was used concomitantly with radiotherapy for Glioblastoma. Even Brandon Nicolay, 2017 ( IDS 6/5/2019) shows that AG-881 with radiation  showed added benefit in IDH1 glioma model invivo. 
So applicants arguments that Molenaar is after the other reference so more appropriate is not convincing. 
Applicants argue that Yan  and  also the Yang reference were before the Molenaar reference and therefore cannot be used to discredit the Molenaar reference. 
Applicants argue the same about Lumieux, which is also published before Molenaar therefore cannot discredit the reference. As is Mizoe et al.

Neuhaas does teach treating glioma  with an IDH1 inhibitor and X-ray radiation ( limitation of claim 8, and 55). In re Best and Bolston. The reference teaches that it is up to applicants to provide evidence to show it doesn’t.  However applicants are claiming that it does and therefore validating the reference.

The arguments are not convincing. The Molenaar reference is basically to IDH wild type and also to concurrently administering it. 
Both these are not in the claims. There is clearly, a teaching the IDH1 mut R132 does treat glioblastma along with radiation. 
The rejection is maintained. 
Double Patenting
The ODP  over 16/619543 is also maintained as applicants have not provided a TD over it. 
Conclusion
The claims 1-12 and 55 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



April 13, 2021.